Exhibit 10.2


EQUITY INTERESTS PLEDGE AND SECURITY AGREEMENT
January 24, 2020
This EQUITY INTERESTS PLEDGE AND SECURITY AGREEMENT (this “Equity Interests
Pledge and Security Agreement” or “Agreement”) is entered into by and among
WHEELER REIT, L.P., a Virginia limited partnership (the “Borrower”, together
with any other Additional Pledgors that become party hereto pursuant to Section
16(k), each a “Pledgor”, and collectively, the “Pledgors”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, having a place of business at 1200
Abernathy Road, Suite 1550, Atlanta, GA 30328, as administrative agent on behalf
of the Lenders (“Agent”).
RECITALS:
A.    Pursuant to that certain Amended and Restated Credit Agreement dated as of
December 21, 2017, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of April 25, 2019, as further amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
the date hereof (as further amended, restated, renewed, replaced, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) entered into by
and among the Borrower, and certain of the Borrower’s Subsidiaries, as
guarantors, the Agent, and the financial institutions who are or hereafter
become parties to such Credit Agreement as “Lenders” (as defined and otherwise
described in the Credit Agreement, the “Lenders”), the Lenders have agreed to
make certain loans and other financial accommodations (collectively, the “Loan”
or “Loans”) to the Borrower, upon the terms and subject to the conditions set
forth therein. Capitalized terms used herein and not otherwise defined herein,
but defined in the Credit Agreement, shall have the meaning set forth in the
Credit Agreement.
B.    Pledgors have agreed to pledge certain equity interest and related rights
to the Agent, for the benefit of the Lenders, to secure all of the Borrower’s
obligations under the Credit Agreement and the Loan Documents.
NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to make the Loans under the Credit Agreement, the Pledgors hereby agree
with the Agent and the Lenders as follows:
1.
Grant of Pledge. As security for the punctual payment and performance in full
when due of the Obligations and Hedge Obligations (as defined in the Credit
Agreement), each Pledgor does hereby grant, and pledge a continuing lien on, and
security interest in, all of its right, title, and interest in and to the
Collateral.

2.
Defined Terms. Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC. The following terms shall have the
following meanings:

(a)
Capital Stock. The term “Capital Stock” shall mean and include, collectively,
all shares of capital stock (whether denominated as common or preferred stock),
equity





--------------------------------------------------------------------------------




interests, partnership, limited liability company, or membership interests,
joint venture interests or other ownership interests in or equivalents of or in
a Person (other than an individual), whether voting or non-voting.
(b)
Collateral. The term “Collateral” shall mean and include, collectively, all
Pledged Interests (as hereinafter defined) owned by each Pledgor, together with
(i) all interests, certificates (if any), options or rights of any nature
whatsoever which may be issued or granted to in respect of such Pledged
Interests, (ii) all Distributions in respect thereof; (iii) all books, records,
electronically stored data and information relating to such Pledged Interests
and all rights of access to such books, records, and information; (iv) all
additions to the Pledged Interests, all substitutions therefor and all
replacements thereof; (v) all Voting Rights related thereto; (vi) all contract
rights, general intangibles, claims, powers, privileges, benefits and remedies
of relating to the foregoing; and (vii) all cash or non-cash Proceeds of any of
the foregoing.

(c)
Distributions. The term “Distribution” shall mean and include, collectively, the
declaration of payment of any (a) dividend or other distribution, direct or
indirect, on account of any Pledged Interest, now or hereafter outstanding,
including, without limitation, distributions of cash or cash flow, (b)
redemption, repurchase, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Pledged Interest now or hereafter outstanding; (c) payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Pledged Interest now or hereafter outstanding and (d) any other
distribution or payment on or in respect of any Pledged Interest, in each case,
whether paid as profits, cash or asset distributions, repayment of loans or
capital.

(d)
Issuer. The term “Issuer” shall have the meaning given to such term in the
definition of “Pledged Interests” below.

(e)
Pledged Collateral Agreement. The term “Pledged Collateral Agreement” shall have
the meaning given to such term in Section 4(c)(ii) below.

(f)
Pledged Interests. The term “Pledged Interests” shall mean and include,
collectively, the percentage of Equity Interests set forth in Schedule II hereof
that is being by each Pledgor in any Subsidiary thereof that is set forth in
Schedule II hereof (each, individually, an “Issuer” and, collectively, the
“Issuers”), whether now existing or hereafter acquired or formed, and all Equity
Interests in any successor corporation or interests or certificates of any
successor limited liability company, partnership or other entity owned by each
Pledgor formed by or resulting from any consolidation or merger in which any
such Subsidiary thereof is not the surviving entity; provided, however, that to
the extent applicable, Pledged Interests shall not include any portion of Equity
Interests in any Issuer to the extent (and only to the extent) that such a grant
of a security interest is prohibited by, or under the terms thereof, may give
rise to a default, breach, right of recoupment, buyout, repurchase, purchase
option right of first refusal or similar rights (whether effective with the
pledge or any related





--------------------------------------------------------------------------------




exercise of rights thereunder), claim, defense or remedy, or directly or
indirectly results in the termination of or requires any consent not obtained
under, the documents evidencing or securing any Related Secured Debt (as
hereinafter defined) of such Issuer.
(g)
Related Secured Debt. With respect to any Issuer, any mortgage or other priority
Indebtedness secured by such Issuer’s Real Estate.

(h)
Secured Parties. The term “Secured Parties” shall mean and include,
collectively, the Agent and the other Lenders.

(i)
Voting Rights. The term “Voting Rights” shall mean all rights and interests
under each of the operating agreements of each Issuer and each shareholders
agreement, voting trust, proxy agreement, or similar agreement in respect of the
Pledged Interests, including all management rights and rights to vote and give
approvals, consents, decisions and directions and exercise any other control or
similar right with respect to the Pledged Interests.

3.
Warranties and Representations. Each Pledgor warrants and represents to, and
agrees with, Agent that:

(a)
Pledged Interests.

(i)
Schedule II attached hereto (as the same may be amended from time to time)
correctly sets forth the percentage of the issued and outstanding shares of each
class of the Capital Stock of any Issuer owned by each Pledgor;

(ii)
The Pledged Interests pledged by such Pledgor constitute all of the issued and
outstanding shares of Capital Stock of each Issuer owned by such Pledgor,), and
such Pledgor owns no securities convertible into or exchangeable for any shares
of Capital Stock of any such Issuer that do not constitute Pledged Interests
hereunder;

(iii)
Such Pledgor is and shall be the sole holder of record and sole beneficial owner
of, and has and shall have good and valid title to, its respective Pledged
Interests as identified on Schedule II attached hereto (as the same may be
amended from time to time), free and clear of all Liens, security interests and
other encumbrances of every nature whatsoever, except (x) in favor of the Agent,
for the benefit of the Secured Parties, and (y) Permitted Liens described in
§8.2 of the Credit Agreement and the Pledged Interests have not previously been
assigned, sold, transferred, pledged or encumbered (except pursuant to this
Agreement);

(iv)
All of the Pledged Interests held by such Pledgor have been duly and validly
issued, and, if applicable, are fully paid and non-assessable, subject in the
case of Pledged Interests constituting partnership interests or limited
liability





--------------------------------------------------------------------------------




company interests or membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement;
(v)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
limited liability company or partnership, such Pledgor is a duly constituted
member of such Issuer pursuant to the limited liability company or partnership
agreement of such Issuer; and

(vi)
True and complete copies of the organizational documents of each Issuer and any
shareholders agreement, voting trust, proxy agreement, or similar agreement
related thereto have been delivered by the Pledgors to Agent, and the same have
not been further amended or modified in any respect whatsoever.

(vii)
None of the Related Secured Debt of any Issuer is under default or subject to
any cash trap, cash sweep, or similar arrangement as a result of a breach,
default or potential default under the terms thereof.

(b)
Perfection.

(i)
No Pledged Interests are evidenced or represented by certificates except to the
extent set forth on Schedule II attached hereto (as the same may be amended from
time to time) and all such original certificates, if any, have been delivered to
the Agent accompanied by instruments of transfer or assignment duly executed in
blank, all in form and substance satisfactory to the Agent;

(ii)
No Pledged Interest consisting of partnership or limited liability company
interests that is not evidenced or represented by a certificate constitutes a
“security” for purposes of Article 8 of the UCC of the jurisdiction of
organization of the Issuer of such Pledged Interests and, except as has been
obtained, the applicable organizational documents with respect to such Pledged
Interest do not require the consent of the other shareholders, members, partners
or other Persons to permit the Agent or its designees to be substituted for the
applicable Pledgor as a shareholder, member, partner or other equity owner, as
applicable, thereto;

(iii)
None of the Pledged Interests are dealt in or traded on securities exchanges or
in securities markets, and none of the Pledged Interests by its terms expressly
provides that it is an investment company security, and none of the Pledged
Interests is held in a securities account (as defined in Section 8-501 of the
UCC);

(iv)
The security interests granted to the Agent pursuant to this Agreement (i) upon
completion of the filings and other actions specified on Schedule III attached
hereto (which, in the case of all filings and other documents referred





--------------------------------------------------------------------------------




to on said Schedule, have been delivered to the Agent completed and duly
executed (if applicable)) will constitute valid perfected first priority
security interests in all of the Collateral in favor of the Agent, for the
benefit of the Secured Parties, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against any creditors of such
Pledgor and any Persons purporting to purchase any Collateral from such Pledgor
(except as enforceability may be limited to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)), and (ii) are prior
to all other Liens on the Collateral (except Permitted Liens having priority by
operation of law);
(v)
No Person other than the Agent has “control” (as defined in the UCC) or
possession of all or any part of the Collateral except as permitted by the
Credit Agreement;

(vi)
There is no agreement, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Collateral
or otherwise impair or conflict with such Pledgor’s Obligations or the rights of
the Agent hereunder.

(c)
Authority; Enforceability.

(i)
Such Pledgor has the full right, power and authority to pledge its respective
Collateral and to grant the security interest in the Collateral as herein
provided;

(ii)
There are no restrictions on the transfer of any Collateral owned by such
Pledgor to Agent hereunder, or with respect to any subsequent transfer thereof
or realization thereupon by Agent, and each Pledgor hereby waives any
restrictions under any Pledged Collateral Agreement or applicable Law or
otherwise (other than under any applicable securities laws) which otherwise
might apply to the exercise by the Agent of the rights and remedies provided in
this Agreement so as to permit (i) such Pledgor to enter into and perform such
Pledgor’s obligations under this Agreement and (ii) the Agent’s exercise of the
Agent’s rights and remedies set forth hereunder;

(iii)
This Agreement constitutes the legal, valid and binding obligation of such
Pledgor in accordance with the terms hereof and has been duly authorized,
executed and delivered, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity;





--------------------------------------------------------------------------------




(iv)
The execution and delivery of this Agreement will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any Pledgor is subject or any judgment, order, writ, injunction,
license or permit applicable to such Pledgor or any material indenture,
mortgage, deed of trust, or other material agreement or instrument to which such
Pledgor is a party or by which such Pledgor may be bound, or to which such
Pledgor may be subject; and

(v)
There is no material litigation or administrative proceeding now pending, or to
the best of its knowledge threatened in writing, against such Pledgor which if
adversely decided could materially impair the ability of such Pledgor to pay or
perform such Pledgor’s Obligations hereunder.

4.
Pledgor’s Agreements. Each Pledgor agrees so long as the Obligations remain
outstanding that:

(a)
Delivery of certificates; Perfection.

(i)
Upon obtaining any (i) additional Pledged Interests or (ii) any Capital Stock,
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of such Capital Stock of any Issuer, or any other property whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Pledged Interests, or otherwise in respect thereof, such Pledgor shall, in each
case, accept the same in trust for the benefit of the Agent and promptly deliver
to the Agent a supplement to this Agreement in the form of Exhibit C attached
hereto (or such other form acceptable to the Agent) duly executed by such
Pledgor, and take the actions required by this subsection (a) in respect of the
additional Pledged Interests which are to be pledged pursuant to this Agreement,
and confirming the attachment of the Lien hereby created on and in respect of
such additional Pledged Interests. Each Pledgor hereby authorizes the Agent to
attach each such pledge amendment to this Agreement and agrees that all Pledged
Interests listed on any such supplement delivered to the Agent shall for all
purposes hereunder be considered Collateral;

(ii)
Any sums paid upon or in respect of the Pledged Interests upon the liquidation
or dissolution of any Issuer shall be paid over to the Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of such Pledged Interests
or any property shall be distributed upon or with respect to such Pledged
Interests pursuant to the recapitalization or reclassification of the capital of
any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Agent or as permitted under the Credit Agreement, be delivered to
the Agent to be held by it hereunder as additional collateral security for





--------------------------------------------------------------------------------




the Obligations. If any sums of money or property so paid or distributed in
respect of any Pledged Interests shall be received by such Pledgor, such Pledgor
shall, until such money or property is paid or delivered to the Agent, unless
otherwise subject to a perfected security interest in favor of the Agent or as
permitted under the Credit Agreement, hold such money or property in trust for
the Agent, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations;
(iii)
Such Pledgor shall, promptly after the receipt thereof by or on behalf of a
Pledgor, deliver to the Agent all certificates and instruments constituting or
representing Pledged Interests. Prior to delivery to the Agent, all such
certificates constituting or representing Pledged Interests shall be held in
trust by such Pledgor separate from the property of such Pledgor for the benefit
of the Agent pursuant hereto. All such certificates constituting or representing
Pledged Interests shall be delivered in suitable form for transfer by delivery
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, in form and substance reasonably satisfactory to the Agent;

(iv)
If any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, to the extent permitted by
applicable Law and upon the request of the Agent, cause such pledge to be
recorded on the equityholder register or the books of the issuer, cause the
issuer thereof to execute an Acknowledgment and Consent in the form of Exhibit A
attached hereto, execute customary pledge forms or other documents necessary or
reasonably requested to complete the pledge, and give the Agent the right to
transfer such Pledged Interests under the terms hereof; and

(v)
Such Pledgor shall cause any Pledged Interest that is issued by an Issuer that
is a corporation to be and to continue to be represented by a certificate and
such Pledgor shall take the actions required by Section 4(a)(iii) above with
respect to such Pledged Interests and certificates.

(vi)
Such Pledgor shall not permit any Pledged Interests issued by an Issuer that is
not a corporation to be (1) credited to a “securities account” (within the
meaning of Section 8-501(a) of the UCC), (2) dealt in or traded on securities
exchanges or securities markets, (3) “investment company securities” within the
meaning of Section 8-103 of the UCC, or (4) otherwise treated as a “security”
for purposes of Article 8 of the UCC of the jurisdiction of organization of the
Issuer of such Pledged Interests unless, the applicable Pledgor shall have given
ten (10) Business Day’s prior written notice to the Agent of such event and,
concurrently with such event, the applicable Pledgor shall (A) in the case of
(1) above, cause such securities account to be maintained with a securities
intermediary that is





--------------------------------------------------------------------------------




reasonably acceptable to the Agent and deliver a control agreement with respect
to such securities account in form and substance satisfactory to the Agent, and
(B) in any other case of (2) – (4) above, (x) cause the organizational documents
of such Issuer to be amended to provide that such Pledged Interest will be a
“security” as defined in and governed by Article 8 of the Uniform Commercial
Code, (y) cause the applicable Issuer to issue certificates evidencing such
Pledged Interests, and (z) satisfy the requirements of Section 4(a)(iii) above
with respect to such Pledged Interests and certificates.
(b)
Maintenance of Collateral and Perfected Security Interest.

(i)
Each Pledgor shall keep the Collateral owned by it free and clear of all liens,
encumbrances, attachments, security interest pledges and charges, other than in
favor of Agent and Lenders under this Agreement or Permitted Liens described in
§8.2 of the Credit Agreement, shall maintain the security interests of the Agent
created by this Agreement as perfected security interests having at least the
priority described in Section 3(b)(iv), and shall defend such security interests
against the claims and demands of all Persons whomsoever (other than a holder of
a Permitted Lien described in §8.2 of the Credit Agreement), subject to the
rights of such Pledgor under the Credit Agreement to dispose of the Collateral,
in each case, at its own cost and expense;

(ii)
Except as permitted by the Credit Agreement, such Pledgor shall not sell,
transfer, or otherwise dispose of the Collateral owned by it or any interest
therein to any other Person. If any Collateral, or any part thereof, is sold,
transferred or otherwise disposed of in violation of this Section 4(b)(ii), the
security interest of the Agent shall continue in the Collateral notwithstanding
such sale, transfer or other disposition, and such Pledgor will deliver any
proceeds thereof to the Agent to be held as Collateral hereunder (it is
acknowledged and agreed that the delivery of any such proceeds shall not be
deemed a waiver of any Event of Default arising as a result of the sale,
transfer or other disposal of the Collateral in violation of this Section
4(b)(ii));

(iii)
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be promptly delivered to the Agent,
duly endorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Agreement; and

(iv)
Such Pledgor shall, at such Pledgors own expense, promptly execute all such
instruments, documents and papers, and will do all such acts as Agent may
reasonably request in writing from time to time to carry into effect the
provisions and intent of this Agreement including, without limitation, the





--------------------------------------------------------------------------------




providing of notification in connection with book-entry securities or general
intangibles, and the providing of instructions to the issuers of uncertificated
securities, and will do all such other acts as Agent may reasonably request with
respect to the perfection and protection of the pledge and security interest
granted herein and the assignment effected hereby.
(c)
Governing Agreements.

(i)
Such Pledgor shall not without the prior written consent of Agent in each
instance, which consent may be withheld, granted, or conditionally granted, in
Agent’s reasonable discretion, vote the Collateral in which it holds an
interest, in favor of or consent to any resolution or action which, as
determined by the Agent in its reasonable discretion, does or might:

(1)
impose any restrictions upon the sale, transfer or disposition of the Collateral
other than restrictions, if any, in existence on the date hereof or on the date
such Pledged Interests become subject to this Agreement, the application of
which is waived to the full satisfaction of Agent as to the Collateral; or

(2)
result in the issuance of any additional interest in any Issuer, or of any class
of security, which issuance might materially and adversely affect the value of
the Collateral or could otherwise reasonably be expected to have a Material
Adverse Effect; or

(3)
vest additional powers, privileges, preferences or priorities to any other class
of interest in any Issuer to the detriment of the value of or rights accruing to
the Collateral; or

(4)
result in an involuntary lien or encumbrance being placed upon or attaching to
any of the Collateral which lien or encumbrance is not discharged within thirty
(30) days (or such longer period as the Agent may agree in its sole discretion);
or

(5)
materially and adversely affect the validity, perfection or priority of the
Agent’s security interest in the Collateral or could otherwise reasonably be
expected to have a Material Adverse Effect;

(ii)
Such Pledgor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (each a “Pledged Collateral
Agreement”, and collectively, the “Pledged Collateral Agreements”) related





--------------------------------------------------------------------------------




to the Collateral to which it is a party and shall enforce all of its rights
thereunder; and
(iii)
Such Pledgor shall not itself or on behalf of any Issuer or the Borrower take
any action or refrain from taking any action which would cause or result in a
violation of any provisions of the Loan Documents.

5.
Payments on Account of Collateral.

(a)
Unless an Event of Default shall have occurred and be continuing, each Pledgor
shall be permitted to receive all Distributions paid in respect of its
Collateral to the extent permitted under the Credit Agreement. Upon the
occurrence and during the continuance of any Event of Default (unless Agent and
Lenders have waived such Event of Default by written instrument signed by a duly
authorized officer of Agent), all Distributions due on account of the
Collateral, whether or not such payments are ordinary and regular cash
distributions, shall be paid to Agent or, at Agent’s option, to Agent’s nominee.
If an Event of Default shall have occurred and be continuing, all Distributions
received by any Pledgor consisting of cash, checks, and other near-cash items
shall be held by such Pledgor in trust for the Agent, segregated from other
funds of such Pledgor, and shall, forthwith upon receipt by such Pledgor, be
turned over to the Agent in the exact form received by such Pledgor (duly
indorsed by such Pledgor to the Agent, if required).

(b)
Each Pledgor hereby authorizes and instructs each Issuer that is the issuer of
any Pledged Interests pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and such Pledgor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon the occurrence and during the
continuance of an Event of Default, pay any dividends or other payments with
respect to the Collateral directly to the Agent.

6.
Voting Rights.

(a)
Except during the continuance of an Event of Default, each Pledgor may exercise
all Voting Rights subject to the terms of this Agreement. Upon the occurrence
and during the continuance of an Event of Default, all rights of each Pledgor to
exercise such Voting Rights shall cease and the Agent shall have the right to
exercise, in person or by its nominees or proxies, all such Voting Rights
assigned to it hereunder and the Agent shall exercise such Voting Rights in such
manner as the Agent in its sole discretion shall deem to be in the Agent’s best
interests (subject to the terms of this Agreement and the other Loan Documents
and also provided that the Agent shall be liable for its gross negligence, bad
faith and willful misconduct). Upon the occurrence and during the continuance of
an Event of Default, each Pledgor shall





--------------------------------------------------------------------------------




effect the directions of the Agent in connection with any such exercise in
accordance with this Agreement.
(b)
In connection with the Agent’s exercise of the Voting Rights, the Pledgors shall
cause each Issuer to rely on a notice from the Agent stating that an Event of
Default has occurred and is continuing under the Credit Agreement, in which
event no further direction from any Pledgor shall be required to effect the
assignment of Voting Rights hereunder from such Pledgor to the Agent, and such
Issuer shall immediately permit the Agent to exercise all of the Voting Rights
in respect of the business and affairs of such Issuer. If the applicable Event
of Default is no longer continuing, such Pledgor shall again automatically have
all of the rights to exercise the Voting Rights and the Agent promptly shall so
notify such Pledgor and the applicable Issuer in writing in confirmation
thereof.

(c)
Solely with respect to any action, decision, determination or election by any
Issuer, Pledgor, or any of their respective partners or members that any of
their membership interests or other equity interests constituting Collateral, as
applicable, be, or cease to be, a “security” as defined in and governed by
Article 8 of the Uniform Commercial Code, and all other matters related to any
such action, decision, determination or election (collectively, the “Article 8
Matters”), each Pledgor hereby irrevocably grants and appoints the Agent, from
the date of this Agreement until the termination of this Agreement in accordance
with its terms, as such Pledgor’s true and lawful proxy, for and in such
Pledgor’s name, place and stead to vote the Pledged Interests, whether directly
or indirectly, beneficially or of record, now owned or hereafter acquired, with
respect to such Article 8 Matters. The proxy granted and appointed in this
Section 6(c) shall include the right to sign such Pledgor’s name (as a member)
to any consent, certificate or other document relating to an Article 8 Matter
and the Pledged Interests that applicable law may permit or require, to cause
the Pledged Interests to be voted in accordance with the preceding sentence.
Each Pledgor hereby represents and warrants that there are no other proxies and
powers of attorney with respect to an Article 8 Matter and the Pledged Interests
that such Pledgor may have granted or appointed that are still in effect. Other
than as required herein for the benefit of the Agent, each Pledgor will not give
a subsequent proxy or power of attorney or enter into any other voting agreement
with respect to the Pledged Interests with respect to any Article 8 Matter and
any attempt to do so with respect to an Article 8 Matter shall be void and of no
effect. The proxies and powers granted by the each Pledgor pursuant to this
Agreement are coupled with an interest and are given to secure the performance
of such Pledgor’s obligations.

7.
Rights After Event of Default.

(a)
Upon the occurrence and during the continuance of any Event of Default (unless
Agent has waived such Event of Default by written instrument signed by a duly
authorized officer of Agent), Agent shall have all of the rights and remedies of
a secured party upon default under the Uniform Commercial Code as adopted in the





--------------------------------------------------------------------------------




State of New York, (as amended and in effect from time to time, the “UCC”) in
addition to which Agent may sell or otherwise dispose of the Collateral and/or
enforce and collect the Collateral for application towards (but not necessarily
in complete satisfaction of) the Obligations in accordance with the provisions
of the Credit Agreement. Without limitation to the foregoing, upon the
occurrence of and during the continuance of an Event of Default, (i) the Agent
shall have the right (A) to endorse, assign or otherwise transfer to or to
register in the name of the Agent or any of its nominees or endorse for
negotiation any or all of the Collateral, without any indication that such
Collateral is subject to the security interest hereunder, (B) to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Collateral
of each Pledgor and make application thereof to the Obligations in the order set
forth in the Credit Agreement, (C) to exchange uncertificated Pledged Interests
for certificated Pledged Interests and to exchange certificated Pledged
Interests for certificates of larger or smaller denominations, for any purpose
consistent with this Agreement (in each case to the extent such exchanges are
permitted under the applicable Pledged Collateral Agreements or otherwise agreed
upon by the Issuer that is the issuer of such Pledged Interests), and (D) if
requested by the Agent, to be (or have its nominee or assignee be) admitted by
each Issuer as a member or limited partner of such limited liability company or
partnership, and (ii) each Pledgor shall, if requested by the Agent, promptly
execute and deliver (or cause to be executed and delivered) to the Agent all
such proxies, dividend payment orders and other instruments as the Agent may
from time to time reasonably request (including stock powers registering any
Pledged Interests in the name of the Agent or its nominee), and the Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to any Pledged Interests at any meeting of shareholders of the
relevant issuer or otherwise and (B) any and all rights of conversion, exchange
and subscription and any other rights, privileges or options pertaining to any
Pledged Interests as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate or other organizational structure of
any Issuer, or upon the exercise by a Pledgor or the Agent of any right,
privilege or option pertaining to such Pledged Interests, and in connection
therewith, the right to deposit and deliver any and all of such Collateral with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Agent may determine), all without
liability except to account for property actually received by it, but the Agent
shall have no duty to the Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
(b)
If the proceeds of any sale or recapitalization are insufficient to pay all
Obligations to which Secured Parties are legally entitled, the Credit Parties
shall be jointly and severally liable for the deficiency.





--------------------------------------------------------------------------------




(c)
Unless any Collateral threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event Agent shall give
Pledgors such notice as may be practicable under the circumstances), Agent shall
give Pledgors at least the greater of the minimum notice required by law, or ten
(10) days, prior written notice of the date, time and place of any public sale
thereof, or of the time after which any private sale or any other intended
disposition is to be made.

(d)
Each Pledgor acknowledges that, notwithstanding anything contained herein to the
contrary, any exercise by Agent of Agent’s and any Lender’s rights upon the
occurrence and during the continuance of an Event of Default will be subject to
compliance by Agent and Lenders with the applicable statutes, regulations,
ordinances, directives and orders of any federal, state, municipal or other
governmental authority. Agent in its sole discretion at any such sale or in
connection with any such disposition may restrict the prospective bidders or
purchasers as to their number, nature of business, investment intention, or
otherwise, including, without limitation a requirement that the persons making
such purchases represent and agree to the satisfaction of Agent that they are
purchasing the Collateral, or some portion thereof, for their own account, for
investment and not with a view towards the distribution or a sale thereof, or
that they otherwise fall within some lawful exemption from registration under
applicable laws.

(e)
The proceeds of any collection or of any sale or disposition of any Collateral,
or any portion thereof, held pursuant to this Agreement shall be applied towards
the Obligations in such order and manner as Agent determines in its sole
discretion. Pledgors and Borrower shall remain liable to Agent and the Lenders
for any deficiency remaining following such application.

(f)
The Agent may buy or otherwise acquire any part or all of the Collateral at any
public sale or other disposition and if any part or all of the Collateral is of
a type customarily sold or otherwise disposed of in a recognized market or is of
the type which is the subject of widely-distributed standard price quotations,
the Agent may buy or otherwise acquire at private sale or other disposition and
may make payments thereof by any means. The Agent may apply the cash proceeds
actually received from any sale or other disposition to the reasonable expenses
of retaking, holding, preparing for sale, selling and the like, to reasonable
attorneys’ fees, travel and all other expenses which may be incurred by the
Agent in attempting to collect the Obligations or to enforce this Agreement or
in the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement, and then to the Obligations pursuant to the Credit
Agreement. Only after such applications, and after payment by the Agent of any
amount required by §9-608(a)(1)(C) or §9-615(a)(3) of the UCC, need the Agent
account to the applicable Pledgor for any surplus.

(g)
Each Pledgor recognizes that the Agent may be unable to effect a public sale or
other disposition of the Pledged Interests by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”),
federal banking laws,





--------------------------------------------------------------------------------




and other applicable Laws, but may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers. Each Pledgor agrees that any
such private sales may be at prices and other terms less favorable to the seller
than if sold at public sales and that such private sales shall not by reason
thereof be deemed not to have been made in a commercially reasonable manner. The
Agent shall be under no obligation to delay a sale of any of the Pledged
Interests for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act,
or such other federal banking or other applicable Laws, even if the applicable
Issuer would agree to do so. Subject to the foregoing, the Agent agrees that any
sale of the Pledged Interests shall be made in a commercially reasonable manner,
and each Pledgor agrees to use its best efforts to cause the issuers of the
Pledged Interests contemplated to be sold, to execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all at such
Pledgor’s expense, all such instruments and documents, and to do or cause to be
done all such other acts and things as may be necessary or, in the reasonable
opinion of the Agent, advisable to exempt such Pledged Interests from
registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Pledgor further agrees to use its best
efforts to cause such issuer or issuers to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction which the Agent shall
designate and, if required, to cause such issuer or issuers to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) which will satisfy the provisions of §11(a) of the Securities
Act.
(h)
Each Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make any sales of any portion or all of
the Pledged Interests pursuant to this Section 7 valid and binding and in
compliance with any and all applicable Laws (including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended, the rules and
regulations of the Securities and Exchange Commission applicable thereto and all
applicable state securities or “Blue Sky” laws), regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Pledgor’s expense. Each Pledgor further
agrees that a breach of any of the covenants contained in this Section 7 will
cause irreparable injury to the Agent and the Secured Parties, that the Agent
and the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 7 shall be specifically enforceable against such Pledgor by the Agent
and each Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

8.
Actions By Agent. Each Pledgor hereby designates Agent, or any agent designated
by Agent, as the attorney-in-fact of such Pledgor to: (a) endorse in favor of
Agent any of the Collateral;





--------------------------------------------------------------------------------




(b) upon the occurrence and during the continuance of an Event of Default, cause
the transfer of any of the Collateral in such name as Agent may from time to
time determine; (c) renew, extend or roll over any Collateral; and (d) upon the
occurrence and during the continuance of an Event of Default, make, demand and
initiate actions to enforce any of the Collateral or rights therein. Agent may
take such action with respect to the Collateral as Agent may reasonably
determine to be necessary to protect and preserve its interest in the
Collateral. Agent shall also have and may exercise at any time all rights,
remedies, powers, privileges and discretions of each Pledgor with respect to and
under the Collateral; provided, however, Agent shall have no right to exercise
any Voting Rights except in accordance with Section 6 hereof. Except as provided
herein, all of the rights, remedies, powers, privileges and discretions included
in this Section 8, other than Voting Rights, may be exercised by Agent whether
or not the Obligations are then due and whether or not an Event of Default has
occurred. The within designation and grant of power of attorney is coupled with
an interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of Agent. The power of attorney
shall not be affected by subsequent disability or incapacity of any Pledgor.
Agent and Lenders shall not be liable for any act or omission to act pursuant to
this Section 8, except for any act or omission to act which is in actual bad
faith or constituting the gross negligence of such party.
9.
Rights and Remedies. The rights, remedies, powers, privileges and discretions of
Agent and the Lenders hereunder (hereinafter, the “Rights and Remedies”) shall
be cumulative and not exclusive of any rights, remedies, powers, privileges or
discretions which it may otherwise have. No delay or omission by Agent or
Lenders in exercising or enforcing any of the rights and remedies shall operate
as, or constitute, a waiver thereof. No waiver by Agent or any Lender of any
Default or any Event of Default or of any default under any other agreement
shall operate as a waiver of any other default hereunder or under any other of
the Loan Documents. No exercise of any of the Rights and Remedies and no other
agreement or transaction of whatever nature entered into between Agent, any
Lender and Pledgor at any time shall preclude any other exercise of the Rights
and Remedies. No waiver by Agent of any of the Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion nor shall it be
deemed a continuing waiver. All of the Rights and Remedies and all of Agent and
Lender’s rights, remedies, powers, privileges and discretions under any other
agreement or transaction are cumulative and not alternative or exclusive and may
be exercised by Agent and Lenders at such time or times in such order of
preference as Agent in its sole and absolute discretion may determine.

10.
Pledgor’s Consent and Waivers.

(a)
Each Pledgor agrees that Agent may enforce its rights as against such Pledgor,
the Collateral, or as against any other party liable for the Obligations, or as
against any other collateral given for any of the Obligations, in any order or
in such combination as Agent may in its sole discretion determine, and each
Pledgor hereby expressly waives all suretyship defenses and defenses in the
nature thereof, agrees to the release or substitution of any collateral
hereunder or otherwise, and consents to each and all of the terms, provisions
and conditions of the other Loan Documents. Each





--------------------------------------------------------------------------------




Pledgor further: (a) waives presentment, demand, notice and protest with respect
to the Obligations and the Collateral; (b) waives any delay on the part of
Agent; (c) assents to any indulgence or waiver which Agent may grant or give any
other person liable or obliged to Agent for or on account of the Obligations;
(d) authorizes Agent to alter the obligations of any other person liable or
obligated to Agent for or on account of the Obligations without notice to or
further consent from such Pledgor; (e) agrees that no release of any property
securing the Obligations shall affect the rights of Agent with respect to the
Collateral hereunder which is not so released; and (f) to the fullest extent
that it is not unlawful to do so, waives the right to notice and/or hearing, if
it might otherwise be entitled thereto, prior to Agent’s exercising the Rights
and Remedies upon an Event of Default.
(b)
All rights of the Agent hereunder, the grant of a security interest in the
Collateral and all obligations of each Pledgor hereunder, shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in time, manner or place of payment of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Note or any other agreement or instrument, (c) any exchange,
release or non-perfection of any other collateral, or any release or amendment
or waiver of or consent to or departure from any guarantee, for all or any of
the Obligations, or (d) any other circumstance which might otherwise constitute
a defense available to (other than the defense of indefeasible payment), or a
discharge of, each Pledgor in respect of the Obligation or in respect of this
Agreement.

(c)
Each Pledgor irrevocably waives any and all of its rights under those provisions
of the operating or partnership agreements of each Issuer that (a) prohibit,
restrict, condition or otherwise affect the grant hereunder of any lien on any
of the Collateral or any enforcement action which may be taken in respect of any
such lien or (b) otherwise conflict with the terms of this Agreement. To the
extent that this provision is inconsistent with the terms of the operating or
partnership agreement of any such Issuer, such operating or partnership
agreement shall be deemed to be amended so as to be consistent with the terms of
this Section 10. Each Pledgor of any Pledged Interests hereby irrevocably
consents to the Agent or its nominee becoming a member of such limited liability
company or partnership (including any management rights appurtenant thereto)
upon an exercise of remedies pursuant to Section 7 hereof.

11.
Agent May Assign. Each Pledgor agrees that upon any sale or transfer by Agent or
Lenders of the Loan Documents and the indebtedness evidenced thereby, consistent
with all assignment restrictions in the Loan Documents, Agent may deliver to the
purchaser or transferee the Collateral, who shall thereupon become vested with
all powers and rights given to Agent in respect thereto, and Agent shall be
thereafter forever relieved and fully discharged from any liability or
responsibility in connection therewith.





--------------------------------------------------------------------------------




12.
Limits on Agent’s Duties. Agent shall have no duty as to the collection or
protection of the Collateral, or any portion thereof, or any income or
distribution thereon, beyond the safe custody of such of the Collateral as may
come into the actual possession of Agent, and Agent shall have no duty as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

13.
WAIVER OF JURY TRIAL. EACH PLEDGOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

14.
Financing Statements; Other Documents. This Agreement constitutes an
authenticated record, and each Pledgor hereby authorizes the Agent to file one
or more UCC-1 financing statements, continuation statements and/or other
documents with respect to the Collateral, without the signature of any Pledgor,
and in such filing offices as the Agent shall deem reasonably appropriate. Each
Pledgor agrees to deliver any other document or instrument, which the Agent may
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.

15.
Termination; Release. Upon the payment in full of the Obligations (other than
unasserted contingent indemnity obligations) or upon any disposition of any of
the Collateral permitted by the Credit Agreement, the liens and security
interests created in the Collateral granted to the Agent as provided for herein
shall be automatically released without any further notice or other formality.
However, such release by the Agent shall not be deemed to terminate or release
each Pledgor from any obligation or liability under this Agreement, which
specifically by its terms survives the payment in full of the Obligation. Upon
any release of the security provided for herein, the Agent shall, upon request
and at the Pledgors’ sole cost and expense, execute and deliver any
documentation and take any such other requested action in order to demonstrate
or evidence such release.

16.
Miscellaneous.

(a)
Agent’s and Lenders’ Rights and Remedies may be exercised without resort to or
regard to any other source of satisfaction of the Obligations.





--------------------------------------------------------------------------------




(b)
All of the agreements, obligations, undertakings, representations and warranties
herein made by the Pledgors shall inure to the benefit of Agent and Lenders and
their respective successors and assigns and shall bind each Pledgor and its
successors and assigns; provided that no Pledgor shall have any right to (a)
assign this Agreement or any interest herein, or (b) assign any interest in the
Collateral or any part thereof, or otherwise pledge, encumber or grant any
option with respect to the Collateral or any part thereof, or any cash or
property held by each Pledgor as Collateral under this Agreement except as
expressly permitted under the Credit Agreement or hereunder. The rights of the
Agent under this Agreement shall automatically be transferred to any transferee
to whom the Agent transfers the Credit Agreement and other Loan Documents
pursuant to the terms thereof.

(c)
Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be
delivered in accordance with the provisions of §19 of the Credit Agreement.

(d)
This Agreement and all other Loan Documents executed in connection herewith
incorporate all discussions and negotiations between Pledgors and Agent
concerning the matters included herein and in such other instruments. No such
discussions or negotiations shall limit, modify or otherwise affect the
provisions hereof. No modification, amendment or waiver of any provisions of
this Agreement or of any provision of any other agreement between the Pledgors
and Agent shall be effective unless executed in writing by the party to be
charged with such modification, amendment and waiver and, if such party be
Agent, then by a duly authorized officer thereof. This Agreement shall be
construed as a separate agreement with respect to each Pledgor and may be
amended, modified, supplemented, waived or released with respect to any Pledgor
without the approval of any other Pledgor and without affecting the obligations
of any other Pledgor hereunder.

(e)
This Agreement and all other documents in Agent’s possession which relate to the
Obligations may be reproduced by Agent by any photographic, photostatic
microfilm, microcard, miniature photographic, xerographic or similar process
and, with the exception of instruments constituting the Collateral, Agent may
destroy the original from which any document was so reproduced. Any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction shall be
likewise admissible in evidence.

(f)
Captions in this Agreement are intended solely for convenience and shall not
have any effect on the meaning or interest of any provisions hereof.

(g)
Each provision hereof shall be enforceable to the fullest extent not prohibited
by applicable law. The invalidity and unenforceability of any provision(s)
hereof shall not impair or affect any other provision(s) hereof which are valid
and enforceable.





--------------------------------------------------------------------------------




(h)
This Agreement may be executed in several counterparts, each of which when
executed and delivered is an original, but all of which together shall
constitute one instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

(i)
THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN HEREIN, AND ANY DISPUTES ARISING
FROM THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(j)
THE PLEDGORS AND THE AGENT AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE PLEDGORS AND THE
AGENT FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE NON EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i)
AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS
AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. THE PLEDGORS AND THE AGENT FURTHER AGREE THAT SERVICE OF PROCESS IN ANY
SUCH SUIT MAY BE MADE UPON ANY PLEDGOR BY MAIL AT THE BORROWER’S ADDRESS
SPECIFIED IN §19 OF THE CREDIT AGREEMENT. IN ADDITION TO THE COURTS OF THE STATE
OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT MAY BRING ACTION(S)
FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF THE
PLEDGORS EXIST AND EACH PLEDGOR CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH
PLEDGOR BY MAIL AT THE BORROWER’S ADDRESS SPECIFIED IN §19 OF THE CREDIT
AGREEMENT. EACH PLEDGOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING
CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN
ENTERING INTO THIS AGREEMENT AND IN MAKING THE LOANS UNDER THE CREDIT AGREEMENT.

(k)
The initial Pledgors hereunder shall be each of the signatories hereto, which
are listed on Schedule I attached hereto. From time to time after the date
hereof, additional Subsidiaries of the Borrower may become parties hereto as
additional





--------------------------------------------------------------------------------




Pledgors (each an “Additional Pledgor”) by executing a joinder agreement in the
form of Exhibit B attached hereto or any other form as Agent may approve (the
form attached as Exhibit B hereto or any other such form approved by Agent, a
“Joinder Agreement”). Upon delivery of any such Joinder Agreement to Agent,
notice of which is hereby waived by the Pledgors, each such Additional Pledgor
shall be a Pledgor hereunder and shall be a party hereto as if such Additional
Pledgor were an original signatory hereof and any such Joinder Agreement may
amend or supplement Schedule II and/or Schedule III attached hereto to reflect
such Additional Pledgor and any Collateral owned by it without the consent of
any other Pledgor. Each Pledgor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Pledgor hereunder, or by any election by Agent not to cause any Subsidiary
of Borrower to become an Additional Pledgor hereunder. This Agreement shall be
fully effective as to any Pledgor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a Pledgor
hereunder.
[Signature Pages Follow.]






--------------------------------------------------------------------------------





This Equity Interests Pledge and Security Agreement has been executed and
delivered as an instrument under seal as of the date first written above.
 
PLEDGOR:


 


WHEELER REIT, L.P., a Virginia limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its
general partner




By: /s/ David Kelly 
Name: David Kelly 
Title: President and CEO




 
 
 
 









[Signature Page to Equity Interest Pledge and Security Agreement]

--------------------------------------------------------------------------------





AGENT:
KEYBANK NATIONAL ASSOCIATION, as Agent


By: /s/ Thomas Z. Schmitt
Name: Thomas Z. Schmitt
Title: Assistant Vice President




































































[Signature Page to Equity Interest Pledge and Security Agreement]

--------------------------------------------------------------------------------





SCHEDULE I

Initial Pledgors
1.
Wheeler REIT, L.P., a Virginia limited partnership















Schedule I

--------------------------------------------------------------------------------





SCHEDULE II

Pledgors and Issuers


Pledgor
Issuer
Corporate Form
Jurisdiction of Organization
% Owned
% Pledged
Certificate Number
Wheeler REIT, L.P.
Chesapeake Square Associates, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
PCSC Associates, LLC
LLC
Virginia
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Alex City Marketplace LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Cardinal Plaza, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Forrest Gallery, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Franklin Village, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Franklinton Square, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-JANAF-BJ’s, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Nashville Commons, LLC
LLC
Delaware
100%
49%
N/A
Wheeler REIT, L.P.
WHLR-Riverbridge Shopping Center, LLC
LLC
Delaware
100%
49%
N/A





Schedule II

--------------------------------------------------------------------------------





SCHEDULE III
Filings and other Actions
1.
UCC-1 filings to be filed in the name of each Pledgor with the Secretary of
State of the State of Delaware describing the Collateral as set forth herein.







Schedule III

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND CONSENT


The undersigned, each an Issuer as referred to in the Equity Interests Pledge
and Security Agreement (the “Agreement”) of even date herewith between the Agent
and the owner (the “Pledgor”) of each Issuer (the “Pledgee”), hereby acknowledge
receipt of a copy thereof, consent to the pledge of the interests provided for
therein, have noted the same on the books and records of each said Issuer, and
agree to be bound thereby and to comply with the terms thereof insofar as such
terms are applicable to it. Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Agreement, or if no
meaning is set forth in the Agreement, such terms shall have the meaning set
forth in the Credit Agreement.


Each Issuer also agrees that until receipt of written notice from KeyBank
National Association as Agent that the Agreement has been terminated, it shall:
(a) upon receipt of notice from the Agent that an Event of Default has occurred
and is continuing, pay to the Agent all amounts then due and thereafter as they
become due to the Pledgor; (b) upon the receipt of notice from the Agent that
the Agent (or any successor or assign of the Agent) has become a member or
limited partner (as the case may be) as the result of the exercise by the Agent
of the Agent’s rights and remedies under the Pledge, admit and recognize the
Agent (or any such successor and assign of the Agent) as a member or limited
partner (as provided for the organizational documents of each Issuer), with the
full right to exercise all of the rights of a member, general partner or a
limited partner as the case may be; (c) upon receipt of notice from the Agent
that an Event of Default has occurred and is continuing, to the extent provided
in the Agreement, comply with the instructions of the Agent in connection with
the exercise of the Agent’s rights and remedies as set forth in the Agreement,
without any further consent from any Borrower or any other Person in respect of
the Pledged Collateral.


Each Issuer represents and warrants to the Agent that, as of the date hereof,
(i) the Pledgor listed in Schedule II to the Agreement is the registered owner
of the percentage of the limited liability company membership interests or
partnership interests of, and possesses the percentage of the economic,
management and voting rights in, such Issuer set forth on such Schedule II; (ii)
such Issuer has no knowledge of any Lien or other security interest in the
Pledged Interest (other than the Agent’s) that has not been terminated on or
prior to the date hereof; and (iii) the registered pledgee of the Pledged
Interests on the books of such Issuer is KeyBank National Association, as Agent,
and there is no other pledge currently registered on the books and records of
such Issuer with respect to the Pledged Interests.


Executed and delivered within the State of New York as an instrument under seal
as of the date first written above.




[Remainder of Page Intentionally Left Blank]














--------------------------------------------------------------------------------






ISSUERS:


CHESAPEAKE SQUARE ASSOCIATES, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


PCSC ASSOCIATES, LLC,
a Virginia limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


WHLR-ALEX CITY MARKETPLACE, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO












[Signature Page to Acknowledgment and Consent to Equity Interests Pledge]

--------------------------------------------------------------------------------




WHLR-CARDINAL PLAZA, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


WHLR-FORREST GALLERY, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


WHLR-FRANKLIN VILLAGE, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


[Signature Page to Acknowledgment and Consent to Equity Interests Pledge]

--------------------------------------------------------------------------------




WHLR-FRANKLINTON SQUARE, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


WHLR-JANAF-BJ'S, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


WHLR-NASHVILLE COMMONS, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO


[Signature Page to Acknowledgment and Consent to Equity Interests Pledge]

--------------------------------------------------------------------------------




WHLR-RIVERBIDGE SHOPPING CENTER, LLC,
a Delaware limited liability company


By: WHEELER REIT, L.P., a Virginia
limited partnership, as a Pledgor


By: Wheeler Real Estate Investment Trust,
Inc., a Maryland corporation, its general partner


By:     /s/ David Kelly
Name:     David Kelly
Title:    President and CEO




[Signature Page to Acknowledgment and Consent to Equity Interests Pledge]